Citation Nr: 0935347	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected major depressive disorder.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to 
January 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in March 2005 
and July 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. The March 2005 
rating decision granted entitlement to service connection for 
major depressive disorder, assigning a 50 percent evaluation 
effective from March 2002.  The July 2006 rating decision 
denied entitlement to TDIU.  The Veteran appealed the initial 
rating assigned in the March 2005 decision and the denial of 
TDIU in the July 2006 decision to BVA, and the case was 
referred to the Board for appellate review. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, the Veteran's major 
depressive disorder has been manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
criteria for an initial 70 percent rating, but not higher, 
for major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection for major depressive disorder in February 
2003 in this case, the RO sent the Veteran a letter, dated in 
January 2003, which satisfied the duty to notify provisions 
except that it did not inform him how a disability rating and 
effective date would be assigned should service connection be 
granted.  The Veteran was provided with notice of how VA 
determines disability ratings and effective dates in a June 
2008 notice letter, after the RO had already granted service 
connection.  Nevertheless, because the claim for service 
connection had been granted, the defect in the timing of the 
notice about how a disability rating and effective date would 
be determined was harmless error as to that claim.  Dingess, 
19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

In addition, by the time the June 2008 notice letter had been 
sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a July 2007 statement of the case (SOC) and May 2009 
supplemental statement of the case.  These documents informed 
the Veteran of the regulations pertinent to his appeal, 
including the applicable rating criteria, advised him of the 
evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
April 2009 are on file.  The Veteran has at no time referred 
to records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant treatment 
records, VA afforded the Veteran VA examinations in February 
2005, September 2006, April 2007 and February 2009 to 
evaluate his major depressive disorder.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record, and they fully address the rating criteria that are 
relevant to rating the disability in this case.  Thus, there 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's major depressive disorder is 
assigned a 50 percent disability evaluation, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9434.  Under this formula, a 
50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 50 percent 
for his major depressive disorder.  Although the Veteran does 
not meet all of the criteria set forth under Diagnostic Code 
9434 for a 70 percent rating, as discussed above, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.

In this case, throughout the appeal period, the Veteran has 
been assigned GAF scores ranging from 30 at an October 2003 
VA Hospital admission to 70 at the February 2005 VA 
examination.  His most recent GAF score, at the February 2009 
VA examination, was determined to be between 48 and 54.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted pursuant to 38 
C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In addition, the findings of record indicate that throughout 
the appeal period, the Veteran's major depressive disorder 
symptoms match some of the rating criteria under the 50 
percent rating (impairment of short and long term memory, 
impaired judgment, disturbances in motivation or mood) and 
some of the rating criteria under the 70 percent rating 
(suicidal ideation, near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively, neglect of personal appearance).  The Board also 
notes that the Veteran's extensive treatment records report 
that he has had problems with alcohol dependence.  In 
applying the above criteria however, the Board notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition (here, major depressive disorder) 
from a nonservice-connected condition (alcohol dependence), 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the Veteran's favor, clearly 
dictates that such signs and symptoms be attributed to 
service-connected condition.

In this regard, the clinical evidence in this case indicates 
some symptoms similar to those contemplated by the criteria 
for the 50 percent rating and some that more nearly 
approximate the criteria for the 70 percent rating.  For 
example, the Veteran had some memory impairment, impaired 
judgment and disturbances in motivation and mood, all of 
which are reflected in the criteria for a 50 percent rating.  
Conversely, he did not demonstrate circumstantial, 
stereotyped or circumlocutory speech, panic attacks more than 
once a week or difficulty in understanding complex commands, 
all of which are also contemplated by the 50 percent 
criteria.  Nevertheless, the Veteran did experience suicidal 
ideation, near-continuous depression and some neglect of 
personal appearance.  In addition, at an August 2008 
inpatient evaluation, it was noted that the Veteran's had 
hallucinations and delusions, although his discharge summary 
reflects that the Veteran did not seem to appreciate what 
delusions and hallucinations were.  Although his speech was 
not illogical, obscure or irrelevant as expected for the 70 
percent criteria, it was described as slow but with no 
notable blocking or delay of initiation.  

Socially, the Veteran exhibits some inability to establish 
and maintain effective relationships.  At the February 2009 
VA examination, the Veteran reported that he was living in a 
nursing home and he took an active role in getting himself in 
rather than requiring the intervention of a social worker.  
Previously, he lived with a friend, formerly designated as 
his girlfriend, a social worker that he met in one of his 
previous nursing home placements.  The examiner stated that 
based on his narrative, the Veteran felt more comfortable not 
living with her.  The Veteran stated that he had increased 
the amount of time that he isolated, saying that isolation 
helped him because he did not have to think so much about 
everything.  Even when he was living with his friend, she was 
at work for 8 hours per day, and even when she was home he 
did not appear to spend much time with her.  

At the April 2007 VA examination, the Veteran stated that he 
continued to maintain contact with his stepdaughter and 
occasionally socialized with his friend's family.  Regarding 
social support, the Veteran denied having any close friends.  
Regarding hobbies and interests, he stated that he spent most 
of his time within the home watching television, reading or 
completing household chores.

At the September 2006 VA examination, the Veteran reported 
that he was residing at a nursing him, and stated that he 
used some of his time to assist the staff performing 
activities such as pushing the patients around and cutting 
hair of the residents and staff.  However, the Veteran also 
reported that his support system was very small, noting that 
he was an only child and that both of his parents were 
deceased.  He also reported that he had no biological 
children.  He did admit to a relationship with his 
stepdaughter who he believed he was fairly close to; however 
he also stated that he recently called his stepdaughter and 
left his phone number but he had not heard from her in at 
least two months.  

At the February 2005 VA examination, the examiner noted that 
the Veteran was aloof and asocial.  The Veteran did not have 
attendance at any social gatherings, clubs, school, church or 
religious gatherings.  

Industrially, the record reflects that the Veteran has been 
unemployed throughout the appeal period.  At the April 2007 
VA examination, the Veteran reported that his most recent 
period of employment was approximately four to five months as 
a sales associate.  He stated that he stopped working in 2001 
following a stroke, as he was unable to obtain medical 
clearance to return to work.  Regarding his employment 
history, he stated that he attended school to become a barber 
after his military discharge.  The Veteran noted that he had 
often fallen back on this occupation between other jobs.  The 
Veteran stated that he had never been terminated from any of 
his past positions.  However, the Veteran stated that he 
becomes stressed when dealing with the public.  He stated 
that doctors recommended he no longer work in customer 
service following his aortic valve replacement in 2005.  
Nonetheless, at the September 2006 VA examination, the 
Veteran reported that he was a licensed barber and cut the 
hair of some of the residents and staff at his nursing home, 
stating that he earned some money and tips for doing this. 

Thus, as was noted above, the Veteran exhibits some of the 
criteria for a 70 percent rating, and as such the Board 
concludes that the Veteran's overall level of disability more 
nearly approximated that consistent with a 70 percent rating.  
38 C.F.R. § 4.7.  Although the Veteran's GAF scores 
throughout the appeal period have varied from 30 to 69, and a 
GAF score between 61 and 70 is indicative of mild impairment, 
a GAF score is, of course, just one part of the medical 
evidence to be considered and it is not dispositive.  Thus, 
in evaluating all of the evidence of record, the Board finds 
that the Veteran's symptoms throughout the appeal period more 
nearly approximate the rating criteria for a 70 percent 
disability evaluation.  In this regard, the Board reiterates 
that throughout his VA treatment records, which include 
numerous inpatient hospitalizations, the Veteran has reported 
suicidal ideations and had a past suicide attempt in 1991, 
although he did not have any current plans during the appeal 
period.  In addition, a December 2008 private treatment 
record notes that the Veteran's judgment was impaired.  At 
the time of the February 2009 VA examination, the Veteran was 
noted to be minimally groomed and unshaven, with quite poor 
eye contact.  Similarly, at his September 2006 VA 
examination, his clothing appeared rather mismatched.  His 
October 2008 VA hospital discharge summary noted that the 
Veteran reported symptoms of delusions and hallucinations but 
then stated that he did not know what delusions were.  

However, neither the symptoms observed nor the GAF scores 
assigned are consistent with a higher disability rating.  For 
example, at the February 2009 VA examination, there were no 
clear indications of psychotic symptomatology.  The Veteran 
was oriented to time and place and largely oriented to 
person.  His immediate recall on both occasions was three of 
three common objects and a second more extended recall 
resulted in a perfect performance, thus his memory could not 
be judged as grossly comprised.  His attention and 
concentration did not appear grossly compromised.  His 
ability to abstract was fair and his impulse control appeared 
good.  At the April 2007 VA examination, his thought content 
was relevant and his thought processes were coherent.  At the 
September 2006 VA examination, the examiner noted that the 
Veteran was fully oriented with mildly restricted affect.  
His speech was monotone but fluent and articulate.  In 
addition, although the Veteran has difficulty with social and 
occupational relationships, he did live with a friend for 
several years and continuously reported maintaining a 
relationship with his stepdaughter.  In addition, he reported 
that he cut the hair of some of the residents and staff at 
his nursing home.  Thus, the Veteran does not exhibit 
complete occupational or social impairment.  

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that in this case, the requirements 
for a 70 percent schedular rating, but no higher, were met, 
but there is insufficient evidence of symptomatology that 
more nearly approximates that which warrants the assignment 
of a total schedular rating.  See 38 C.F.R. § 4.7.  
Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the appeal period; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that throughout the appeal period, a 70 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for the Veteran's major depressive disorder.  38 
C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9434.

Thus, while the criteria for a 70 percent evaluation have 
been met, and the appeal is granted to this extent, the 
criteria for a total schedular evaluation for major 
depressive disorder are not met for any portion of the appeal 
period.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 70 percent for major 
depressive disorder.  Since the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant an 
evaluation in excess of 70 percent for any portion of the 
appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
major depressive disorder is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected major depressive disorder has caused frequent 
periods of hospitalization or marked interference with his 
employment.  In this regard, at the April 2007 VA 
examination, the Veteran stated that he stopped working in 
2001 following a stroke, because he was unable to obtain 
medical clearance to return to work.  Although the April 2007 
VA examiner acknowledged that the Veteran's major depressive 
disorder reduced his industrial capacity, the evidence of 
record did not indicate that he had marked interference with 
employment due solely to his service- connected major 
depressive disorder.  Indeed, when asked why believed he was 
unable to work, the Veteran cited right side semi-paralysis 
as well as numbness in his right leg and hand following his 
stroke in 2001.  Additionally, and of greater import, the 
Board finds that the rating criteria to evaluate major 
depressive disorder reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

An increased initial evaluation for service-connected major 
depressive disorder from 50 percent to 70 percent, but not 
higher, is granted, subject to the laws and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.


REMAND

Reason for Remand: To allow AOJ consideration of the 
Veteran's claim.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran's claim for entitlement to TDIU was 
previously denied because he did not meet the schedular 
criteria required for an assignment of TDIU.  38 C.F.R. § 
4.16(a).  However, in the decision above, the Veteran was 
granted an increased initial rating of 70 percent for his 
service-connected major depressive disorder.  Accordingly, 
the Veteran now meets the schedular criteria for TDIU.  Id.  
Therefore, the RO should readjudicate the Veteran's TDIU 
claim taking his higher initial rating into consideration.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for TDIU should be 
readjudicated by the AOJ based on the 
decision above.  Any other development 
deemed necessary by the AOJ should be 
undertaken. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


